DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 3, 2022 has been entered.  Claims 1, 2, 4-7, 9, 10, and 12-14 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claim 11 and incorporation of previously allowable subject matter into independent claims 1, 6, and 7.  Applicant’s amendments to the claims have overcome the previous claim objection applied to claim 10.

Allowable Subject Matter
Claims 1, 2, 4-7, 9, 10, and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record includes:
Murguialday et al. (U.S. 2019/0269343 A1) (hereinafter – M1) 
Lanfermann et al. (U.S. 2010/0036288 A1) (hereinafter – Lanfermann) 
Ding et al. (U.S. 2017/0143226 A1) (hereinafter – Ding) 
Wu et al. (U.S. 2014/0371599 A1) (hereinafter – Wu)
Jacobson et al. (U.S. 2014/0163412 A1) (hereinafter – Jacobson)
Murguialday et al. (U.S. 2017/0325705 A1) (hereinafter –M2).
The combination of the above prior art read upon the limitations of independent claims 1, 6, and 7, except for the portions reciting:
“in selecting the second correlated myoelectric signal, the processor is configured to:  
add a root-mean-square value calculated from each of the plurality of second myoelectric signals to the predetermined strength or stronger of the myoelectric signal selected from among the plurality of second myoelectric signals,
compare a resultant value of the addition with a predetermined value, and
select the myoelectric signal selected from among the plurality of second myoelectric signals as the second correlated myoelectric signal when the resultant value is equal to or larger than the predetermined value.”
In the technology of measuring electromyographic (EMG) signals, root-mean-square (RMS) is typically used to measure the signal strength of an aggregate number of myoelectric signals over time.  Examiner was unable to find an example where the selection of a particular myoelectric signal required adding an RMS value to a selected myoelectric signal having a certain predetermined strength or stronger and comparing the addition to another predetermined, i.e., threshold, value.  Such a modification would not be obvious to one of ordinary skill in the art as well, since typical selection of particular EMG signals involve simple thresholding techniques after adequate filtering and smoothing operations of otherwise spiky EMG signals.  Thus, the invention is directed to a novel rehabilitation evaluation method, apparatus, and computer-readable medium utilizing a novel step of EMG signal processing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791